Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 1 of 15




Albert Wilson Jr.
D.C. Bar No. 486546
VEDA LAW LLC
8720 Georgia Ave, Ste 700
Silver Spring, MD 20910
(240) 839-4153 (o)
(202) 315-3494 (f)
awilson@vedalaw.com
Counsel for Defendants

                     United States District Court

                      for the District of Columbia

Ena Ivon Perez Morales, et al.,

                         Plaintiffs,
vs.
                                       Case No.: 20-cv-870-TSC
Kelly’s Michigan Park, LLC d/b/a
San Antonio Bar & Grill, et al,        JURY TRIAL REQUESTED

                         Defendants.



               DEFENDANTS’ ANSWER TO COMPLAINT
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 2 of 15




       Defendants (collectively hereinafter the “restaurant”) answer the

Complaint and state:

                      Plaintiffs, Ena Ivon Perez Morales (“Plaintiff
                      Morales”) and Francisco Santis Lopez (“Plaintiff
                      Lopez”), hereby bring suit against Kelly’s Michigan
                      Park LLC d/b/a San Antonio Bar & Grill (“Michigan
                      Park”), San Antonio Bar & Grill III, LLC (“San
                      Antonio”), Jaime Vargas (“Vargas”) and Amparo
                      Magne (“Magne”) (collectively the “Defendants”), for
                      violations of the District of Columbia Payment and
                      Collection of Wages Law D.C. Code §§ 32-1301 et seq.
                      (“DCPCWL”), the District of Columbia Minimum Wage
                      Revision Act, D.C. Code § 32-1001 et. seq.
                      (“DCMWRA”) and the Fair Labor Standards Act, 29
                      U.S.C. §§ 201, et seq. (“the FLSA”). Plaintiffs allege as
                      follows:

       Answer:        This paragraph requires no response. The restaurant denies

violating the aforementioned statutes.

                                       The Parties
               1.     Plaintiff Morales is an adult resident of the State of
                      Maryland and was employed by Defendants as a food
                      server from in or around May 2016 until August 2016
                      and as a cook from September 2016 until March 3,
                      2020, when she resigned. As a cook, Plaintiff Morales’s
                      duties included but were not limited to preparing food,
                      cleaning the kitchen, cleaning the dining area, and
                      bussing tables. During the entire time she was employed
                      by Defendants, Plaintiff Morales worked exclusively at
                      the San Antonio Bar & Grill located in Washington D.C.
                      (3908 12th Street NE, Washington D.C., 20017).

       Answer:        Admitted.

               2.     Plaintiff Lopez is an adult resident of the State of
                      Maryland and was employed by Defendants from in or

Defendants’ Answer to Complaint
20-CV-870
Page 1
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 3 of 15




                      around 2004 until March 3, 2020, when he resigned.
                      Plaintiff Lopez started working for Defendants at the
                      San Antonio Bar & Grill located in Virginia, but since
                      2010 he has worked exclusively at the San Antonio Bar
                      & Grill’s Washington D.C. location. Plaintiff Lopez’s
                      primary duties included but were not limited to assisting
                      the line cooks to prepare food and showing new cooks
                      how to make the restaurant’s dishes. Plaintiff Lopez did
                      not hire and fire employees, make recommendations
                      about hiring and firing, or determine rates of pay for
                      employees. And, at all times relevant to this Complaint,
                      Defendants paid Plaintiff Lopez on an hourly basis.

       Answer:        The restaurant denies that Lopez did not hire and fire

employees and denies that Lopez did not make recommendations about hiring

and firing. The restaurant admits this paragraph’s remaining allegations.

               3.     Michigan Park is a Washington D.C. limited liability
                      company that does business in the District of Columbia.
                      Michigan Park employed the Plaintiffs within the
                      meaning of the FLSA, the DCMWRA and the DCWPCA
                      because it treated them as employees, paid their wages,
                      supervised them, determined their pay, hired them,
                      maintained their employment records, and had the
                      authority to terminate their employment.

       Answer:        The restaurant admits this paragraph’s first sentence. The

remainder of this paragraph is a legal conclusion related to the “the FLSA, the

DCMWRA and the DCWPCA”; therefore, the restaurant is not required to

respond.

               4.     San Antonio is a Washington D.C. limited liability
                      company that does business in the District of Columbia.
                      San Antonio employed the Plaintiffs within the meaning
                      of the FLSA, the DCMWRA and the DCWPCA because


Defendants’ Answer to Complaint
20-CV-870
Page 2
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 4 of 15




                      it treated them as employees, paid their wages,
                      supervised them, determined their pay, hired them,
                      disciplined them, maintained their employment records
                      and had the authority to terminate their employment.

       Answer:        The restaurant admits this paragraph’s first sentence. The

remainder of this paragraph is a legal conclusion related to the “the FLSA, the

DCMWRA and the DCWPCA”; therefore, the restaurant is not required to

respond.

               5.     Michigan Park and San Antonio are a single
                      “Enterprise” within the meaning of 29 U.S.C. § 203
                      (r)(1), as they: (1) perform related activities; (2)
                      through unified operations and common control of
                      Defendants Vargas and Magne; and (3) for a common
                      business purpose. Michigan Park and San Antonio
                      constitute an “Enterprise Engaged in Commerce”
                      within the meaning of 29 U.S.C. § 203 (s)(1), as they,
                      either alone or collectively, have: (1) employees
                      engaged in commerce or the production of goods for
                      commerce, or employees handling, selling, or otherwise
                      working on goods or materials that have been moved in
                      or produced for commerce; and (2) a gross volume of
                      sales made or business done of not less than
                      $500,000.00 (exclusive of excise taxes at the retail level
                      that are separately stated).

       Answer:        This paragraph is a legal conclusion related to 29 U.S.C. §

203 (r)(1) and 29 U.S.C. § 203(s)(1); therefore, the restaurant is not required to

respond.

               6.     Vargas is a co-owner, member and officer of Michigan
                      Park and San Antonio. He is an employer of Plaintiffs
                      within the meaning of the FLSA, the DCMWRA and the
                      DCWPCA because: (1) he is a co-owner, member and


Defendants’ Answer to Complaint
20-CV-870
Page 3
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 5 of 15




                      officer of Michigan Park and San Antonio; (2) he has
                      operational control over Michigan Park and San
                      Antonio and is significantly involved in their day-to-day
                      operations; (3) he controlled the terms and conditions of
                      Plaintiffs’ employment, including their work schedules,
                      compensation and pay practices, and did in fact set the
                      terms and conditions of Plaintiffs’ employment and
                      supervised them; (4) he has the ability to hire and fire
                      Plaintiffs and did in fact hire Plaintiff Morales; (5) he
                      controlled the corporate funds used to pay Plaintiffs and
                      had the ability to allocate funds as profits; and (6) he
                      maintained Plaintiffs’ employment records. In addition,
                      he was responsible for the unlawful pay practices that
                      form the basis of Plaintiffs’ claims in this Complaint.

       Answer:        The restaurant denies this paragraph’s first sentence. The

remainder of this paragraph is a legal conclusion related to the “the FLSA, the

DCMWRA and the DCWPCA”; therefore, the restaurant is not required to

respond.


               7.     Magne is a co-owner, member and officer of Michigan
                      Park and San Antonio. She is an employer of Plaintiffs
                      within the meaning of the FLSA, the DCMWRA and the
                      DCWPCA because: (1) she is a co-owner, member and
                      officer of Michigan Park and San Antonio; (2) she has
                      operational control over Michigan Park and San
                      Antonio and is significantly involved in their day-to-day
                      operations; (3) she controlled the terms and conditions
                      of Plaintiffs’ employment, including their work
                      schedules, compensation and pay practices, and did in
                      fact set the terms and conditions of Plaintiffs’
                      employment and supervised them; (4) she has the ability
                      to hire and fire Plaintiffs; (5) she controlled the
                      corporate funds used to pay Plaintiffs and had the
                      ability to allocate funds as profits; and (6) she
                      maintained Plaintiffs’ employment records. Specifically,
                      Magne was a comanager who was responsible for


Defendants’ Answer to Complaint
20-CV-870
Page 4
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 6 of 15




                      scheduling, approving employee leave, distributing
                      employee pay, and keeping track of the hours worked by
                      the employees. In addition, Magne was responsible for
                      the unlawful pay practices that form the basis of
                      Plaintiffs’ claims in this Complaint.

       Answer:        The restaurant denies this paragraph’s first sentence. The

remainder of this paragraph is a legal conclusion related to the “the FLSA, the

DCMWRA and the DCWPCA”; therefore, the restaurant is not required to

respond.


                                       Jurisdiction

               8.     The jurisdiction of this Court is based upon 28 U.S.C. §
                      1331 and 29 U.S.C. § 217. The Court has subject matter
                      jurisdiction under § 1331 because Plaintiffs claims
                      involve federal questions and the Court has pendant
                      jurisdiction over the Plaintiffs’ District of Columbia
                      claims under 28 U.S.C. § 1367.

       Answer:        This paragraph is a legal conclusion related to “jurisdiction”;

therefore, the restaurant is not required to respond.

               9.     This Court has in personam jurisdiction over
                      Defendants because all of them conduct business in the
                      District of Columbia and all of events giving rise to the
                      claims herein occurred in the District of Columbia.

       Answer:        This paragraph is a legal conclusion related to “jurisdiction”;

therefore, the restaurant is not required to respond.




Defendants’ Answer to Complaint
20-CV-870
Page 5
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 7 of 15




                                   Statement of Facts

               10.    At all times relevant to the Complaint, Plaintiff Morales
                      worked for the Defendants between 50 and 75 hours per
                      week and was paid on an hourly basis at a fixed hourly
                      rate which ranged from $12.50 per hour to $16.00 per
                      hour.

       Answer:        Denies as phrased.

               11.    At all times relevant to the Complaint, Plaintiff Lopez
                      worked for the Defendants between 50 and 70 hours per
                      week and was paid on an hourly basis at a fixed hourly
                      rate which ranged from $12.50 per hour to $18.00 per
                      hour.

       Answer:        Denied as phrased.

               12.    Defendants paid Plaintiffs for all hours they worked at
                      their regular rate and never paid them an overtime
                      premium equal to one and one-half times their regular
                      rate for hours worked over 40 in a work week.

       Answer:        Denied as phrased.

               13.    Defendants utilized a computerized time-clock system to
                      track employee hours. For part of the time period which
                      is the subject of this Complaint, Plaintiffs recorded all of
                      their hours using the Defendants time-keeping system.
                      To avoid detection of their illicit pay practices,
                      Defendants used the payroll system to pay Plaintiffs for
                      hours worked under 80 in a bi-weekly pay period and
                      paid Plaintiffs for the remainder of their hours in cash.
                      The cash payments to employees were recorded in a
                      ledger maintained by Magne and Vargas.

       Answer:        Denied as phrased.

               14.    Approximately one to one and one-half years ago,
                      Defendants were sued for overtime violations and
                      Vargas and Magne implemented a new system to further

Defendants’ Answer to Complaint
20-CV-870
Page 6
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 8 of 15




                      conceal their wage theft scheme. Defendants required
                      that Plaintiffs (and other employees) only use the
                      computerized time-clock system to record 40 or fewer
                      hours each week, any hours worked in excess of 40 were
                      recorded by hand in a notebook that was separately
                      maintained by Magne and Vargas. The overtime hours
                      were paid in cash and the payments recorded in the
                      ledger.

       Answer:         Denied as phrased.

               15.    The applicable statute of limitations under the
                      DCWPCA and the DCMWRA (which went into effect on
                      February 26, 2015), provides that an action, “must be
                      commenced within 3 years after the cause of action
                      accrued, or the last occurrence if the violation is
                      continuous. . . .” D.C. Code § 32-1308 (c)(1). On a
                      continuing and ongoing basis from the beginning to the
                      end of Plaintiffs’ employment with Defendants,
                      Defendants failed to pay the Plaintiffs an overtime
                      premium for their overtime hours in violation of the
                      DCMWRA and failed to pay them anything at all for
                      some of their hours of work (including straight and
                      overtime hours) in violation of the DCWPCA. Given that
                      Plaintiffs’ employment ended on or about March 3,
                      2020, the last violation occurred on that date and the
                      limitations period for their wage claims will elapse on
                      March 3, 2023. Therefore, Plaintiffs have asserted
                      timely claims for violations of the DCWPCA and the
                      DCMWRA for following period: In the case of Plaintiff
                      Lopez from February 26, 2015 to the end of his
                      employment with Defendants and in the case of Plaintiff
                      Morales from in or around September 2016 to the end of
                      her employment with the Defendants.

       Answer:        This paragraph is a legal conclusion related to “the

DCWPCA and the DCMWRA”; therefore, the restaurant is not required to

respond.


Defendants’ Answer to Complaint
20-CV-870
Page 7
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 9 of 15




               16.    Plaintiffs have also asserted timely wage claims under
                      the DCMWRA from February 26, 2015 and September
                      2016 (respectively) to the end of their employment with
                      Defendants for another reason: the statute of limitations
                      for their claims under the DCMWRA was tolled
                      beginning May 27, 2015 and for each day thereafter,
                      when, on a continuing basis, Defendants, failed to
                      comply with the notice provisions of D.C. Code § 32-
                      1008 (c) and (d) (which became effective on February
                      26, 2015). Section 32-1008 (c) and (d) required
                      Defendants to provide written notice to Plaintiffs of,
                      inter alia, their overtime rate of pay. Michigan Park and
                      San Antonio were required to comply with this written
                      notice provision within 90 days after the statutory
                      amendments took place – no later than May 27, 2015
                      and within 30 days of any change in that rate. See D.C.
                      Code § 32-1008 (d)(1)(A). At no time during Plaintiffs’
                      employment did Defendants comply with the notice
                      provisions by providing Plaintiffs with written notice of
                      any type (not even in their paystubs), indicating the rate
                      of their overtime pay. Since Defendants failed to provide
                      the required written notice to Plaintiffs, the statute of
                      limitations in § 32-1308 (c) was tolled on May 27, 2015.
                      This also means that Plaintiffs have timely unpaid wage
                      claims for following time frame: For Plaintiff Lopez
                      from February 26, 2015 to the end of his employment
                      and for Plaintiff Morales from September 2016 to the
                      end of her employment. See D.C. Code § 32-1008 (d)(3)
                      (“The period prescribed in § 32-1308 (c), shall not
                      begin until the employee is provided all itemized
                      statements and written notice required by this section”).

       Answer:        This paragraph is a legal conclusion related to “the

DCMWRA”; therefore, the restaurant is not required to respond.

                                          Count I
                                  Violations of the FLSA

               17.    Plaintiffs re-allege and incorporate the allegations
                      contained in the paragraphs above.


Defendants’ Answer to Complaint
20-CV-870
Page 8
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 10 of 15




       Answer:        This paragraph requires no response.

               18.    At all times relevant to the Complaint, Plaintiffs were
                      engaged in commerce and/or handled goods that have
                      been moved in commerce, and alternatively, Michigan
                      Park and San Antonio, individually and collectively,
                      were an enterprise engaged in commerce.

       Answer:        This paragraph is a legal conclusion related to “engaged in

commerce”; therefore, the restaurant is not required to respond.

               19.    Defendants violated the FLSA by knowingly failing to
                      pay Plaintiffs an overtime premium for their overtime
                      hours – i.e. one and one-half times their regular hourly
                      rate for each hour over 40 that they worked during each
                      workweek in the three-year period preceding the filing
                      date of the Complaint.

       Answer:        This paragraph is a legal conclusion related to “the FLSA”;

therefore, the restaurant is not required to respond.

               20.    Defendants’ actions were willful as defined by the FLSA
                      and were not undertaken in good faith and therefore,
                      they are liable to both Plaintiffs for liquidated damages
                      and the statute of limitations is extended to three years.

       Answer:        This paragraph is a legal conclusion related to “the FLSA”;

therefore, the restaurant is not required to respond.

               21.    Defendants are liable to Plaintiffs under 29 U.S.C. §
                      216(b) of the FLSA, for their unpaid overtime premium
                      compensation, plus an additional equal amount as
                      liquidated damages, court costs, reasonable attorneys’
                      fees and expenses.

       Answer:        This paragraph is a legal conclusion related to “the FLSA”;
Defendants’ Answer to Complaint
20-CV-870
Page 9
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 11 of 15




therefore, the restaurant is not required to respond. The restaurant further denies

that Plaintiffs are entitled to any relief.

                                        Count II
                              Violations of the DCMWRA
               22.    Plaintiffs re-allege and incorporate the allegations
                      contained in the paragraphs above.

       Answer:        This paragraph requires no response.

               23.    At all times relevant to the Complaint, Plaintiffs were
                      “employees” of all Defendants within the meaning of
                      D.C. Code § 32-1002 (2).

       Answer:        This paragraph is a legal conclusion related to “the

DCMWRA”; therefore, the restaurant is not required to respond.

               24.    At all times relevant to the Complaint, Defendants were
                      “employers” of Plaintiffs within the meaning of D.C.
                      Code § 32-1002 (3).

       Answer:        This paragraph is a legal conclusion related to “the

DCMWRA”; therefore, the restaurant is not required to respond.

               25.    Defendants violated the DCMWRA by failing to pay
                      Plaintiffs an overtime premium for the overtime hours
                      they worked from February 26, 2015 and September
                      2016, respectively, to the end of their employment.

       Answer:        This paragraph is a legal conclusion related to “the

DCMWRA”; therefore, the restaurant is not required to respond.

               26.    As a result of the violations of the DCMWRA by
                      Defendants, they are liable for Plaintiffs’ unpaid wages

Defendants’ Answer to Complaint
20-CV-870
Page 10
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 12 of 15




                      from February 26, 2015 and September 2016,
                      respectively, to the end of their employment, liquidated
                      damages equal to three times the unpaid overtime wages
                      and reasonable attorneys’ fees and costs incurred in this
                      action, including attorneys’ fees at the Adjusted Laffey
                      Matrix rate, the Legal Services Index Rate and/or the
                      rates set forth in Salazar ex rel. v. District of Columbia,
                      809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code
                      § 32-1308 (b)(1).

       Answer:        This paragraph is a legal conclusion related to “the

DCMWRA”; therefore, the restaurant is not required to respond. The restaurant

further denies that Plaintiffs are entitled to any relief.

                                       Count III
                              Violations of the DCWPCA
               27.    Plaintiffs re-allege and incorporate the allegations
                      contained in the paragraphs above.

       Answer:        This paragraph requires no response.

               28.    At all times relevant to the Complaint, Plaintiffs were
                      “employees” of Defendants within the meaning of D.C.
                      Code § 32-1301 (2).

       Answer:        This paragraph is a legal conclusion related to “the

DCWPCA”; therefore, the restaurant is not required to respond.

               29.    At all times relevant to the Complaint, Defendants were
                      “employers” of Plaintiffs within the meaning of D.C.
                      Code § 32-1301 (1B).

       Answer:        This paragraph is a legal conclusion related to “the

DCWPCA”; therefore, the restaurant is not required to respond

Defendants’ Answer to Complaint
20-CV-870
Page 11
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 13 of 15




               30.    Defendants violated the DCWPCA by failing to pay
                      Plaintiffs anything at all for some of their hours of work
                      (including straight-time hours and overtime hours).

       Answer:        This paragraph is a legal conclusion related to “the

DCWPCA”; therefore, the restaurant is not required to respond.

               31.    As a result of the violations of the DCWPCA,
                      Defendants are liable for Plaintiffs’ unpaid wages,
                      liquidated damages equal to three times the unpaid
                      overtime and straight-time wages and reasonable
                      attorneys’ fees and costs incurred in this action,
                      including attorneys’ fees at the Adjusted Laffey Matrix
                      rate, the Legal Services Index Rate and/or the rates set
                      forth in Salazar ex rel. v. District of Columbia, 809 F.3d
                      58 (D.C. Cir. 2015), as required by D.C. Code § 32-
                      1308 (b)(1).

       Answer:        This paragraph is a legal conclusion related to “the

DCWPCA”; therefore, the restaurant is not required to respond. The restaurant

further denies that Plaintiffs are entitled to any relief. that

                                  [Plaintiffs’] Request for Relief

               Plaintiffs request the following relief:

               A.     enter a judgment against Defendants, jointly and
                      severally, and in favor of Plaintiffs, based on their
                      violations of the FLSA, in the amount of each Plaintiff’s
                      unpaid and illegally withheld overtime wages, plus an
                      amount equal to their unpaid overtime wages as
                      liquidated damages;

               B.     enter a judgment against Defendants, jointly and
                      severally, and in favor of Plaintiffs, based on their
                      violations of the DCMWRA and the DCWPCA, in the
                      amount of each Plaintiff’s unpaid and illegally withheld
                      overtime and straight-time wages, plus an amount equal

Defendants’ Answer to Complaint
20-CV-870
Page 12
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 14 of 15




                      to three times the amount of unpaid overtime wages as
                      liquidated damages;

               C.     as to all Defendants, jointly and severally, award Plaintiffs
                      their costs incurred in this action and attorneys’ fees at the
                      Adjusted Laffey Matrix rate, the Legal Services Index Rate
                      and/or the rates set forth in Salazar ex rel. v. District of
                      Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by
                      D.C. Code § 32-1308 (b)(1).

       Answer:        The restaurant deny that Plaintiffs are entitled to any relief.

                            Defendants’ Request for Relief

       For the above reasons, the restaurant asks this Court to dismiss the

Complaint with prejudice, awarding it its reasonable attorney’s fees and costs.

                                  Affirmative Defenses

       1.      The Complaint fails to state a claim upon which relief can be

granted.

       Defendants reserve the right to raise additional affirmative defenses that

may become apparent as this litigation proceeds.

                                               Jury Demand

               Defendants demand trial by jury.

       Date: May 21, 2020
                                                  /s/
                                                        Albert Wilson Jr.




Defendants’ Answer to Complaint
20-CV-870
Page 13
Case 1:20-cv-00870-TSC Document 4 Filed 05/21/20 Page 15 of 15




                                  Certificate of Service

       On May 21, 2020, a copy of the foregoing was served on the parties and

counsel below.

Via CM/ECF

Suvita Melehy, Esq.
Melehy & Associates
8403 Colesville Rd., Suite 600
Silver Spring, MD 20910
Counsel for Plaintiff
                                              /s/
                                              Albert Wilson Jr.




Defendants’ Answer to Complaint
20-CV-870
Page 14
